Cook, J.,
dissenting.
{¶ 12} Although the majority opinion does not expressly say so, this case involves the misappropriation of client funds. In such cases, we must begin our consideration with the presumptive sanction of disbarment. Cleveland Bar Assn. v. Dixon, 95 Ohio St.3d 490, 2002-0hio-2490, 769 N.E.2d 816, at ¶ 15. On some occasions, however, we have given weight to a board’s recommendation of a lesser sanction because of mitigating circumstances. See, e.g., Disciplinary Counsel v. Wise (1999), 85 Ohio St.3d 169, 171, 707 N.E.2d 852.
{¶ 13} It is true that the record shows some mitigating circumstances in this case. But the record also reveals a significant aggravating circumstance: the respondent lied during the relator’s investigation of his misconduct. Given the respondent’s conduct and the serious aggravating circumstance involved here, I cannot join the majority’s significant downward departure from the presumptive sanction of disbarment. The respondent should be indefinitely suspended from the practice of law in Ohio. See, e.g., Wise, 85 Ohio St.3d at 171, 707 N.E.2d 852. I therefore respectfully dissent.